internal_revenue_service number release date index number ----------------- ----------------------------------------------- ----------------------------------------- ------------------------------------ ---------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc corp b02 plr-121990-13 date date legend company --------------------------------------------------------------------------------------------------------------- ----------------------------------------------------- --------------------------------------------------- date ------------------------ date ---------------------------- date --------------------- date year year a b c d e f -------------------------- ------- ------- ----------------- ---------------- ---------------- ---------------- ---------------- ------ plr-121990-13 g h i j k l m --- ---- ------ ---- ---- --------------- ---- dear ----------- this letter responds to your date request for rulings regarding the federal_income_tax characterization of certain outstanding company indebtedness the notes for purposes of sec_382 of the internal_revenue_code the code the information provided in that request is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts company is the common parent of an affiliated_group_of_corporations company group that files a consolidated federal_income_tax return company has one class of stock outstanding-publicly traded common_stock on date the filing_date company and its u s subsidiaries filed for bankruptcy under chapter company group has continued to operate its business since the filing_date and company expects to finish restructuring its u s -based operations in year as of the filing_date company had outstanding long-term debt of approximately dollar_figurea including i dollar_figureb of secured long-term debt ii dollar_figurec of convertible senior unsecured notes the notes described further below and iii dollar_figured of other unsecured long-term debt company also entered into dollar_figuree of debtor-in-possession credit facilities the dip facilities on the day after the filing_date the dip facilities are senior to all pre-petition plr-121990-13 debt the foregoing debt obligations other than the notes are referred to in this letter_ruling as the other debt obligations company issued the notes on date the issuance date which was about f years before the filing_date the notes were issued at par to unrelated parties to provide funding for the repurchase of another class of company debt the notes bear a fixed interest rate of g have a term of h years are convertible into company common_stock at a fixed exercise price of dollar_figurei the conversion rights and include standard default provisions on the issuance date the conversion rights were approximately j out of the money the notes and the other debt obligations are publicly traded and company believes that recent transfers of these debt obligations have occurred at a significant discount relative to their respective principal amounts company’s stock price had fallen to dollar_figurek per share as of the filing_date and it is unclear whether company’s common_stock currently has any value in the period leading up to the filing_date company group had incurred significant nols company group had approximately dollar_figurel of consolidated nols as of the filing_date on date before the filing_date company entered into an nol rights agreement the nol agreement in order to discourage acquisitions of its common_stock under the nol agreement holders of preferred share purchase rights that were newly issued to company’s shareholders as of the record_date may purchase company common_stock at a discount in the event of certain equity transactions in company stock at the end of year shortly before the filing_date company had a cumulative owner shift for purposes of sec_382 of approximately m percentage points on the filing_date the u s bankruptcy court the court issued an interim order restricting trading in company common_stock and securities in order to preserve company group’s nols and certain other tax_attributes on date the court issued a final order restricting trading in company common_stock stock_options and debt securities the final court order as applied to company’s debt securities is conditioned on the issuance of a notice of l plan as of the date of this letter company’s draft bankruptcy reorganization plan does not contain a l plan representations a b as of the issuance date company expected that it would be able to make all payments of principal and interest on the notes as they came due holders of the notes and persons related thereto neither have control_over company nor have influence over the management of company plr-121990-13 c d e f g h the notes do not and will not entitle a holder or any person related thereto to receive dividends vote for directors or receive liquidation proceeds or to participate in management of company or any subsidiary thereof or to any other rights that ordinarily would be afforded to owners of company stock the notes were not issued or transferred to any person or related_persons who had in the aggregate a direct and indirect ownership_interest in company of more than percent determined in accordance with sec_1 d i b as of the issuance date company anticipated that the notes would not be converted into equity in company based upon company’s experience with other issuances of other similar notes that were not converted company does not have actual knowledge of the existence of any group of persons who through a formal or informal understanding among themselves made or will make one or more coordinated acquisitions of notes alone or in conjunction with acquisitions of other debt obligations and or company stock the notes neither have facilitated nor will facilitate the creation of income including accelerating income or deferring deductions or value including unrealized built-in gains prior to the exercise of the conversion rights and company has not engaged in income acceleration transactions in connection with the issuance or transfer of the notes to the best of company’s knowledge holders of the notes or persons related thereto have not purchased stock from or made a capital_contribution or a loan to company in connection with the issuance or transfer of the notes in a transaction that reasonably could be expected to avoid or ameliorate the impact of a sec_382 ownership_change rulings based solely on the information submitted and the representations set forth above we rule that the notes will not be treated as stock under either sec_1_382-4 or sec_1 2t f iii provided that i neither company nor any person related to company within the meaning of sec_267 or sec_707 is actively involved or engaged in placing the notes with or transferring the notes to any person ii the notes are not issued or transferred to an acquiring person or related_persons who becomes the owner of more than of the notes and iii there is no material_change in_kind or extent in the terms of the notes no opinion is expressed under either sec_1_382-4 or sec_1_382-2t if any of the foregoing events occur plr-121990-13 for purposes of these rulings an acquiring person and all related_persons within the meaning of sec_267 or sec_707 will be treated as a single_person also for purposes of these rulings if two or more persons would be treated as making a coordinated acquisition under sec_1_382-3 such persons will be treated as a single_person caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the notes under other provisions of the code or the regulations or general principles of tax law in addition no opinion is expressed under either sec_1 d or sec_1_382-2t with respect to the other debt obligations procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mark s jennings branch chief branch office of associate chief_counsel corporate
